Citation Nr: 0012875	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the left shoulder, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to 
July 1967.  This appeal arises from a November 1997 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2000, the veteran presented sworn testimony before 
the undersigned at a hearing in Washington, D.C. concerning 
the issue on appeal.  He also testified concerning the issue 
of entitlement to secondary service connection for a right 
shoulder disorder, and the issues of entitlement to direct 
service connection for carpal tunnel syndrome of the left 
hand, and degenerative joint disease of the shoulders.  These 
latter issues, however, are not currently developed or 
certified for appellate review.  Hence, they are referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The veteran's left shoulder GSW residuals are not productive 
of more than a moderately severe disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left shoulder GSW residuals are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 1964 to 
July 1967.  His service medical records are silent as to 
incurrance or treatment of a GSW of the left shoulder.  His 
DD-214 reflects that he was awarded the Purple Heart.  

During a February 1974 VA hospitalization a history of a left 
shoulder gunshot wound in Vietnam with post injury surgery 
was noted.

After service, the veteran underwent VA examination in 
March 1974.  He complained of pain in his left shoulder due 
to a GSW sustained in Vietnam.  Physical examination of the 
left shoulder showed a 21/4 inch by 1 inch fragment wound scar 
at the anterior side of the left shoulder.  Involved was the 
deltoid muscle (muscle group (MG) III).  Shoulder motion was 
painful.  The diagnosis was residuals of a fragment wound 
scar of the left shoulder, MG III. 

In July 1974, the veteran submitted a copy of a telegram that 
was sent to his parents while he was stationed in Vietnam.  
The telegram indicated, in pertinent part, that in March 1967 
he sustained a GSW to the left shoulder while on a combat 
operation in Vietnam.  

By rating decision of July 1974, service connection was 
granted for residuals of a GSW of the left shoulder.  A 
20 percent evaluation was provided, effective January 1974.  

The veteran filed a claim for an increased evaluation in 
September 1997.  Attached to his claim was a letter from his 
private physician, Robert C. Adams, M.D.  
Dr. Adams indicated, in pertinent part, that he treated the 
veteran for his left shoulder disability.  He related that 
the veteran had increasing stiffness and pain in the left 
shoulder.  On examination, he had limited range of motion and 
Dr. Adams suspected that he had developed an impingement-type 
syndrome.  X-rays were determined not to be particularly 
remarkable and indicated that he needed further orthopedic 
examination to include an MRI.  

In November 1997, the veteran underwent a VA examination.  He 
complained of pain, weakness, and some limitation of motion 
of the left shoulder.  He indicated that his left arm was 
weaker than his right and also related that he was right-
handed.  Physical examination revealed that the veteran did 
not have flare-up.  The left shoulder bothered the veteran 
more with the change of weather, which the examiner stated 
indicated the possibility of osteoarthritis.  There was no 
dislocation or subluxation.  There was no inflammatory 
arthritis.  Range of motion of the left shoulder showed the 
veteran was able to forward elevate from 0 degrees to 
135 degrees, at which point he had pain.  Abduction away from 
the midline was accomplished from 0 degrees to 170 degrees.  
Internal rotation was not fully reported.  X-ray examination 
showed no sign of fracture or dislocation.  The glenohumeral 
and acromioclavicular spaces were intact.  There was some 
chronic ossific fragmentation along the inferior surface of 
the glenoid labrum.  There was no evidence of significant 
degenerative change in the rotator cuff region.  The x-ray 
impression was an essentially normal-appearing left shoulder.  
The examiner indicated that the x-ray findings showed 
evidence of osteoarthritis.  He also stated that the 
osteoarthritis could be considered post-traumatic.  

In January 1998, the veteran underwent three VA examinations.  
He reported constant pain aggravated by motion.  The general 
medical examination showed a 10 centimeter well-healed scar 
at the dorsal aspect of the left shoulder.  There was no 
keloid formation, muscle herniation, ulceration, 
inflammation, elevation or depression.  There was no 
adherence to underlying structures.  The scar was barely 
visible.  There was no soft tissue loss in either shoulder.  
Range of motion of the left shoulder showed abduction to 
90 degrees, forward elevation to 90 degrees, and internal and 
external rotation to 80 degrees.  The examiner noted that 
range of motion was more limited than it was in 
November 1997.  The pertinent diagnosis was status post GSW, 
soft tissue, left shoulder, with limitation of motion.  The 
orthopedic examination was essentially the same as the 
general medical examination.  A muscle examination indicated 
that it was the left deltoid muscle that was injured.  There 
was no associated injury involving the bones, nerves or 
vascular structures.  It appeared that the bullet only 
traversed the soft tissue.  He had a surgical scar from 
removal of the bullet.  There was no tissue loss.  Muscle 
strength of the left shoulder was decreased.  There was not 
any total loss of muscle function, just pain with range of 
motion testing.   The same examiner performed all three VA 
examinations in January 1998.  

A February 1998 computed tomography scan of the left shoulder 
revealed unremarkable findings.

In February 1998, the veteran had a MRI performed at Van Wert 
County Hospital.  The study showed a normal bone marrow 
signal intensity, normal signal intensity and thickness of 
the articular cartilages.  The supraspinatous tendon 
demonstrated moderate thinning and minimal intermediate 
increased signal intensity within the supraspinatous tendons, 
consistent with chronic supraspinatous tendonitis.  There was 
no evidence of a tear of the rotator cuff.  The subacromial 
and subdeltoid fat planes were normally maintained.  No fluid 
was found within the joint.  

In September 1998, the veteran testified at a personal 
hearing before a hearing officer at the RO.  The veteran 
indicated that he had extreme weakness in his left hand.  He 
also related that he underwent a VA examination in 
January 1998, and at that time, he felt better than he 
usually did.  

The veteran underwent a VA examination in October 1998.  He 
complained of increasing left shoulder pain and aches that 
caused numbness into his fingers of his left hand.  Physical 
examination revealed that the veteran was right-handed by his 
own admission.  He had difficulty dressing and undressing, 
getting his shirt on and off over his head.  Examination of 
the left extremity revealed a 4.8 x 2 centimeter elliptical 
trauma scar over the anterior left shoulder.  Palpation of 
this scar revealed tenderness that caused a complaint of pain 
radiating from the point of pressure in the middle of the 
scar into the medial aspect of the left biceps that ended at 
left elbow medial epicondyle.  There was also tenderness in 
the area just below the scar in the bicipital groove which 
also caused similar discomfort.  Range of motion of the left 
shoulder showed active range of motion.  Abduction was to 
94 degrees and external rotation was full with some facial 
grimacing.  Internal rotation was also full.  Passive range 
of motion of the left shoulder revealed abduction of 
94 degrees with a large amount of palpable crepitation.  
Internal and external rotation was full.  Rotator cuff stress 
test was intact.  Muscle groups were 5/5 with measurement  of 
the left biceps of 35 cm. with no obvious atrophy.  
Neurological evaluation of the upper extremities showed deep 
tendon reflexes 2+ and equal.  Sensory evaluation of the 
sharp and dull discrimination was equivocal and not 
suggestive of any dermatome pattern.  Circulation of the 
upper extremities was 2+ and equal in all without 
abnormalities of venous or arterial circulation detected.  X-
ray examination of the left shoulder was negative.  The 
pertinent diagnosis was status post GSW left shoulder with 
residual tender scar and soft tissue damage resulting in 
chronic supraspinatus tendonitis.  

In March 2000, the veteran testified at a Board hearing in 
Washington, D.C.  He was accompanied by his spouse.  He 
testified that he worked at a job that required heavy lifting 
which caused him to loose his strength and mobility and also 
caused him a great deal of pain.  He also stated that he 
worked for a furniture company and that he was unable to lift 
as before so instead of delivery, he was working in repairs.  
He indicated that he took Anaprox for shoulder pain.  He 
related that he sometimes needed help with pulling a shirt 
over his head or tying his shoes.  He testified that he did 
not exercise and had never received physical therapy for his 
left shoulder.  He stated he was unable to sleep through the 
night because of the pain  and also used heat for his left 
shoulder pain.  

The veteran's claim for an increased evaluation for residuals 
of a GSW of the left shoulder, MG III, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  A claim for an 
increased evaluation is well grounded when the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his residuals of a GSW of the left shoulder are more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
underwent VA examinations, submitted a statement from his 
private physician, submitted a privately performed MRI and 
testified before the RO and, most recently, the Board.  The 
record is complete; there is no further obligation to assist 
the veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

In a rating decision of July 1974, the RO granted service 
connection for residuals of a GSW of the left shoulder.  The 
disability was granted a 20 percent evaluation, effective 
from January 1974.  The 20 percent evaluation has since 
remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected residuals of 
a GSW of the left shoulder.  This muscle injury, which 
occurred as a result of combat in Vietnam, has been rated 
under MG III.  (Diagnostic Code 5303).  He argues that he has 
numbness, pain and muscle weakness in his left upper 
extremity. 

The veteran has been continuously rated under the diagnostic 
code for muscle injuries since he was service connected for 
residuals of a GSW of the left shoulder.  His disability 
could be rated under a different diagnostic code, however, a 
different diagnostic code would not provide a rating higher 
than the present evaluation.  In this regard, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, provides that if a veteran can 
move his arm past the shoulder level he would warrant no more 
than a 20 percent evaluation.  Therefore, evaluation under 
the muscle code is more favorable to the veteran's claim.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56,  which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings. The classification of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  A slight muscle 
disability would result from simple wound of the muscle 
without debridement or infection.  The history and complaint 
would be documented by service department record of 
superficial wound with brief treatment and return to duty.  
There would be healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

The type of injury associated with moderate muscle disability 
is a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, indicating a short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

The type of injury associated with moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Objective findings 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups, with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment. 

A severe disability would result from through and through or 
deep penetrating wound due to high- velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaints would be documented by service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  There would be record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Other objective findings include muscles that 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include:  X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

DC 5303 describes the Group III muscle function according to:  
Elevation and abduction of the arm to level of shoulder,; act 
with 1 and 2 of Group II in forward and backward swing of 
arm.  Intrinsic muscles of the shoulder girdle:  (1) 
pectoralis major I (clavicular); (2) deltoid.  

The veteran's disorder is presently rated as moderately 
severe under Muscle Group III.  A muscle group injury 
warrants a 30 percent rating for the non-dominant extremity. 

The criteria for a severe disability under 38 C.F.R. § 4.56, 
include indications of adherent scars, wide damage to the 
muscle group, palpation showing loss of muscle substance or 
atrophy of the muscle must be shown.  After reviewing the 
evidence, the Board finds that the veteran's left shoulder 
disability does not satisfy the severe criteria.  

The veteran's left arm is his non-dominant arm.  A review of 
the record reveals that on most all occasions, the veteran 
was able to move his left arm to shoulder level or better.  
There was no soft tissue loss and although there were 
complaints of loss of muscle strength, muscle strength on one 
occasion was 5/5.  The most consistent findings on nearly all 
examinations were that there was a well-healed scar with no 
adherence to the underlying structures and that the scar was 
barely visible.  There was no atrophy.  There were always 
complaints of pain which was evidenced by grimacing.  
However, this is contemplated in the present evaluation of 
the veteran's left shoulder disability as the cardinal 
symptoms of a muscle injury include pain.  Therefore, the 
Board finds no evidence to support a severe condition of MG 
III.  The veteran's left shoulder gunshot wound residuals are 
no more than moderately severe.  Thus, the Board concludes 
that he is not entitled to an increased rating under DC 5303.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain. See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999). .  The provisions of 
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  The provisions of 38 C.F.R. § 4.45 directs consideration 
of joint disability due to less movement of the joint than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

The provisions of 38 C.F.R. § 4.59 provide that with any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

As discussed, the veteran's left shoulder arm has been 
recently described in the January 1998 VA orthopedic 
examination by the examining physician as having some 
decrease in muscle strength, and pain on motion testing.  It 
was also noted during that examination that the bullet only 
traversed the soft tissue and that there was no tissue loss.  
At no time has there been an indication on examination that 
there was impairment to the left shoulder itself.  Indeed, as 
the October 1998 study showed, there is no evidence of disuse 
atrophy, there is full internal and external rotation, there 
is no neurological deficiency, and there are no retained 
foreign bodies.   The examiner related on one occasion that 
the veteran did not have flare-ups and that his shoulder 
appeared to be bothered more by changes in the weather.  The 
complaints of pain have not been shown to result in 
functional loss not already contemplated by the rating 
criteria.  Therefore, the Board will not assign an additional 
rating pursuant to these regulations, as it is not warranted 
by the facts.

Based on the foregoing, the veteran's present 20 percent 
evaluation adequately compensates the veteran for the amount 
of disability shown in his left arm injury.  Therefore, an 
increased evaluation for residuals of a left shoulder MG III 
(nondominant extremity) is not warranted.  

In reaching this decision the Board considered whether a 
separate evaluation is warranted for a tender or painful 
scar.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a veteran was entitled to a separate rating 
for scars if none of the symptomatology was duplicative of or 
overlapping with the symptomatology of another condition.  
The scar disability in Esteban, however, differed from the 
disorder present in this case as that Mr. Esteban was wounded 
in the face, and VA has always treated exposed facial scars 
differently than scars involving the shoulders.  Moreover it 
must be recognized that the criteria for moderately severe 
disability of muscles itself specifically contemplates at 
least an entrance scar due to the gunshot wound.  38 C.F.R. § 
4.56 (1999).  Therefore, to provide a separate rating for a 
condition already specifically contemplated would constitute 
rating the "same disability" or the "same manifestation" 
in violation of the rule against pyramiding.  38 C.F.R. § 
4.14 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for GSW of the left shoulder, MG III 
(nondominant extremity) is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

